DETAILED ACTION
This Non-Final Rejection supersedes the Non-Final Rejection dated 01/01/21.The previous action mailed on 01/01/21 did not address the 3, 11, and 19. In this action, claims 3, 11, and 19 are rejected under USC 103 by Ho in view of Chan and Gunnarsson as explained in page 6.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. 
 Regarding claim 1 and 9 and 17, applicant argues Applicant respectfully submits that the combination of Raghaven and Ho does not teach or suggest the subject matter of amended claim 1, such as “transmitting, using the UE and without waiting for an uplink grant from the base station, the data-rate scaling factor to the base station that is providing the data rate negotiated between the UE and the base station.” As discussed in the Examiner Interview, Raghaven discusses that “the UE 115-a may be configured to transmit the constraint indicator to the base station via a physical layer transmission in response to an event trigger” and that “the physical layer signaling includes a PUCCH transmission” (Raghaven, Tffls [0061], [0067], [0129], and [0223]). In addition, Ho simply describes a “recommended data rate modification message signal 303 may include an additional MAC control element 310 as part of the MAC protocol such that the associated flow control message 308 may introduce a new additional MAC control element 310 (e.g., a MAC control PDU). Alternatively, an existing MAC control element 312 may be modified” (Ho, Tf [0150]). However, nowhere does Ho, alone or in combination with Raghaven, teach or suggest “transmitting, using the UE and without waiting for 
 The examiner agrees with the arguments against Raghaven however disagrees with respect to Ho due to the fact that Ho does not provide uplink grants to the UE since in the system taught by Ho the base station is transmitting in the downlink direction to the UE therefore an uplink grant is not required by the system. The data-rate is provided to the enb from the user equipment to control information in the downlink direction. Furthermore it is known in the art of communications to not require a grant for transmitting a request.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 9, 14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (Pub No 20100309788) in view of Chan (Pub No 20070104285).

Regarding claim 1 and 9 and 17,
 	Ho teaches a method for adjusting a data rate at which a user equipment (UE) is operating, the method comprising:
 	Operating at a data rate negotiated between the UE and a base station; (interpreted as At block 410, data is received by the UE 304 from the base station 302 at a data rate, see para [0410]).
(interpreted as Next, at block 410 congestion is identified at the UE 304, see para [0147]).
 	in response to the trigger event, using the UE,  determining a data-rate; (interpreted as A recommended data rate modification (determined by the UE 304), para [0129]).
 	transmitting, using the UE, and without waiting for an uplink grant from the base station, (interpreted as an additional MAC Control Element 310 (e.g., a MAC CONTROL PDU) as part of the MAC protocol such that the associated flow control message 308 may introduce a new/additional MAC control element 310 to indicate a new recommended (e.g., reduced) data rate, see para [0144]. Examiner notes that the system of Ho only transmits control information to the base station and no where in the reference Ho does the system state uplink grants or scheduling uplink information.) the data-rate scaling factor to a base station that is providing a data rate negotiated between the UE and the base station, the transmitting being effective to direct the base station to provide an adjusted data rate that is based at least in part on the data-rate (interpreted as A recommended data rate modification (determined by the UE 304) is sent as a wireless signal 303 by the UE 304 to the base station (block 430).  The recommended data rate modification is typically a reduced data rate, see para [0147])
 	operating at the adjusted data rate (interpreted as he UE 304 then receives data from the base station 302 at the recommended data rate (e.g. reduced data rate) (block 440), see para [0147]).
 	Although Ho teaches adjusting the data rate, Ho doesn’t teach using a data-rate scaling factor todetermine the data rate for adjusting.
 	Chan teaches using a data-rate scaling factor (interpreted as data rate multiplication factor, see para [0019-0021]) to efficiently determine the data transfer rate for adjustment when needed.
 	It would have been obvious to one of ordinary skill in the art to combine the data rate taught by Ho with the data rate factor as taught by Chan to efficiently determine the data transfer rate for adjustment when needed.

Regarding claim 6 and 14,
 	Ho in view of Chan teaches the method of claim 1, wherein transmitting the data-rate scaling factor to the base station further comprises transmitting the data-rate scaling factor to the base station via a supplementary uplink and wherein the supplementary uplink is a Third Generation Partnership Project (3GPP) Long-Term Evolution (LTE) uplink. (interpreted as 3GPP Long Term Evolution (LTE) systems, see Ho para [0271]).

Regarding claim 18,
 	Ho in view of Chan teaches the base station of claim 17, wherein the processor and memory system implement the resource manager application to:
  	allocate air interface resources; and
 	in response to receiving the data-rate scaling factor, reallocate air interface resources (interpreted as the base station 105-a may determine whether to increase or decrease the number of layers for communication based on a received indication of energy or indication of temperature at the UE 115-a, see Ho para [0133]).

Regarding claim 20,
 	Ho in view of Chan teaches the base station of claim 17, wherein the base station is a Fifth
Generation New Radio (5G NR) base station including an Xn interface, and wherein the processor and memory system implement the resource manager application to:
 	 receive the data-rate scaling factor via the Xn interface from either a 3GPP LTE base station or another 5GNR base station (interpreted as Base stations 105 may communicate with the core network 130 and with one another. For example, base stations 105 may interface with the core network 130 through backhaul links 132 (e.g., via an Si or other interface). Base stations 105 may communicate with one another over backhaul links 134 (e.g., via an X2 or other interface) either directly (e.g., directly between base stations 105) or indirectly (e.g., via core network 130), see Ho para [0094]).

Claim 3, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (Pub No 20100309788) in view of Chan (Pub No 20070104285) and Gunnarsson (Pub No 2008024308).

Regarding claim 3 and 11 and 19,
 	Ho in view of Chan teaches the method of claim 2, however does not teach wherein transmitting the data-rate scaling factor to the base station further comprises transmitting the data-rate scaling factor to the base station via a Random Access Channel (RACH) or a Physical Random Access Channel (PRACH).
  	Gunnarsson teaches wherein transmitting the data-rate scaling factor to the base station further comprises transmitting the data-rate scaling factor to the base station via a Random Access Channel (RACH) or a Physical Random Access Channel (PRACH)  (interpreted as the RNC may estimate an uplink data rate that can be supported in cell 2 given measurements on the RACH made the mobile terminal for cell 2, see para [0035]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Raghavan with the RACH as taught by Gunnarsson since it would have been a simple substitution providing expected results of using a RACH for transmitting information.

Claim 8, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (Pub No 20100309788) in view of Chan (Pub No 20070104285) and Mukandan (Pat No 20090312005).

Regarding claim 8
 	Ho in view of Chan teaches the method of claim 1, however does not teach wherein:
 	the data-rate scaling factor is a fraction of the negotiated data rate; or the data-rate scaling factor is a fraction of the adjusted data rate.
 	Mukandan teaches wherein:
 	the data-rate scaling factor is a fraction of the negotiated data rate; or the data-rate scaling factor is a fraction of the adjusted data rate (interpreted For example, the base station 112 may direct the mobile device 111 to use a slower data rate that is one-half of the normal data rate, see para [0057]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Raghavan in view of Ho with the data rate fraction as taught by Mkandan since it would have been a simple modification providing expected results of doing simple math to achieve a data rate.
 	
Regarding claim 21,
 	Ho in view of Chan teaches the base station of claim 17, however does not teach wherein the resource manager application is further configured to:
 	determine the adjusted data rate by adjusting the negotiated data rate using the data-rate scaling factor.
 	Mukandan teaches wherein the resource manager application is further configured to:
 	determine the adjusted data rate by adjusting the negotiated data rate using the data-rate scaling factor. (interpreted For example, the base station 112 may direct the mobile device 111 to use a slower data rate that is one-half of the normal data rate, see Mukandan para [0057]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Raghavan in view of Ho with the data rate fraction as taught by Mukandan since it would have been a simple modification providing expected results of doing simple math to achieve a data rate.

Regarding claim 22
 	Ho in view of Chan and Mukandan teaches the base station of claim 21, wherein the data-rate scaling factor indicates a fraction, and the resource manager application is further configured to:
determine the adjusted data rate by adjusting the negotiated data rate by the fraction.
 (interpreted For example, the base station 112 may direct the mobile device 111 to use a slower data rate that is one-half of the normal data rate, see Mukandan para [0057]).

Regarding claim 23
 	Ho in view of Chan teaches the base station of claim 22, however does not teach wherein the data-rate scaling factor indicates a fraction, and the resource manager application is further configured to:
determine the adjusted data rate by adjusting the negotiated data rate by the fraction.

 	Mukandan teaches wherein the data-rate scaling factor indicates a fraction, and the resource manager application is further configured to:
determine the adjusted data rate by adjusting the negotiated data rate by the fraction. (interpreted For example, the base station 112 may direct the mobile device 111 to use a slower data rate that is one-half of the normal data rate, see para [0057]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ho in view of Chan with the data rate fraction as taught by Mkandan since it would have been a simple modification providing expected results of doing simple math to achieve a data rate.

Regarding claim 24
 	Ho in view of Chan teaches the base station of claim 21, wherein the resource manager application is further configured to:
receive a second data-rate scaling factor; and
further adjust the adjusted data rate by a percentage indicated by the second data-rate scaling factor. 
 	Mukandan teaches wherein the resource manager application is further configured to:
receive a second data-rate scaling factor; and
further adjust the adjusted data rate by a percentage indicated by the second data-rate scaling factor (interpreted For example, the base station 112 may direct the mobile device 111 to use a slower data rate that is one-half of the normal data rate, see para [0057]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Ho in view of Chan with the data rate fraction as taught by Mkandan since it would have been a simple modification providing expected results of doing simple math to achieve a data rate.

Claim 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (Pub No 20100309788) in view of Chan (Pub No 20070104285) and Raghavan (Pub No 20190342843).

Regarding claim 7 and 15,
 	Ho in view of Chan teaches the method of claim 1, however does not teach wherein the trigger event is: a thermal parameter of the UE exceeding a thermal threshold; a remaining battery capacity falling below a capacity threshold; a predetermined time interval; or a predetermined schedule. 
 	Raghaven teaches wherein the trigger event is: a thermal parameter of the UE exceeding a thermal threshold; a remaining battery capacity falling below a capacity threshold; a predetermined time interval; or a predetermined schedule (interpreted as In some cases, the UE 115-a may identify an indication of an amount of remaining energy (e.g., an amount of remaining battery energy) for the UE 115-a., see Raghavan para [0127]).
	It would have been obvious to one of ordinary skill in the art to combine the congestion trigger event taught by Ho with the remaining energy trigger event as taught by Raghaven since it would have been a simple substitution providing expected results of responding to condition changes in the UE.

Claim 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (Pub No 20100309788) in view of Chan (Pub No 20070104285) and Cheng (Pat No 20190281641).

Regarding claim 25 and 28,
 	Ho in view of Chan teaches the method of claim 1, however does not teach wherein the base station is a first base station, and wherein transmitting the data-rate scaling factor further comprises:
transmitting the data-rate scaling factor to the first base station by transmitting the data-rate scaling factor to a second base station that relays the data-rate scaling factor to the first base station.
 	Cheng teaches wherein the base station is a first base station, and wherein transmitting the data-rate scaling factor further comprises:
 	transmitting the data-rate scaling factor to the first base station by transmitting the data-rate scaling factor to a second base station that relays the data-rate scaling factor to the first base station.
 (interpreted as receiving, at a first BS in a first communication network, a configuration request for the first communication network from a UE, wherein the configuration request is relayed by a second BS, see para [0014]).
	It would have been obvious to one of ordinary skill in the art to combine the data-rate scaling factor taught by Ho with the relaying of configuration information as taught by Cheng since it would have been a substitution of one element for another to achieve expected results of relaying information.

Regarding claim 26 and 29, and 31,
 	Ho in view of Cheng teaches the method of claim 25, further comprising:
connecting to the first base station and the second base station using dual-connectivity (interpreted as Therefore, if the eNB 105a includes dual connectivity, the first UE 110a may request communication resources from the second gNB 105c by tunneling through the eNB 105a (i.e. having the eNB 105a relay the request), see Cheng para [0072]).
	It would have been obvious to one of ordinary skill in the art to combine the data-rate scaling factor taught by Ho with the dual connectivity as taught by Cheng since it is known in the art of commination to perform dual connectivity for improving data communications.

Regarding claim 27 and 30,
 	Ho in view of Cheng teaches the method of claim 26, further comprising:
transmitting the data-rate scaling factor to the second base station using a lower-band communication relative to higher-band communications exchanged with the first base station. (interpreted as A small cell may include a relative lower transmit-powered base station, as compared with a macro cell, that may operate in the same or different frequency bands (e.g., licensed, unlicensed, etc.) as macro cells, see Cheng para [0047])
 	It would have been obvious to one of ordinary skill in the art to combine the data-rate scaling factor taught by Ho with the dual connectivity as taught by Cheng since it is known in the art of commination to perform dual connectivity for improving data communications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461